DETAILED ACTION
1. 	This Office Action is in response to the Amendment and Arguments/Remarks filed on 4/13/2021. The withdrawn claims 3-6 and 12 have been rejoined with the allowed claim set.

Allowable Subject Matter
2. 	Claims 1 – 19 are allowed. 
3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference:  Marques Ferreira Custodia et al. (US PG Pub 2016/0326355 A1).
	Summary of Claim 1:
A thermoplastic composition comprising: 

(A) from 10 to 69 wt.%, based on the weight of said composition one or more of a 5propylene homopolymer, a propylene copolymer, and a first heterophasic propylene copolymer; 

(B) at least 30 wt.%, based on the weight of said composition of a heterophasic propylene copolymer comprising: 

* from 70 to 92 wt.% based on the weight of said heterophasic propylene copolymer of a propylene-based matrix consisting of a polypropylene 10polymer; wherein the polypropylene polymer has an intrinsic viscosity IVPP; 

* from 8 to 30 wt.% based on the weight of said heterophasic propylene copolymer of a dispersed ethylene-a-olefin copolymer having an ethylene content of between 10 and 55 wt.% based on the weight of the ethylene-a-olefin copolymer and wherein the ethylene-a-olefin copolymer has an intrinsic viscosity IVEPR; and  15wherein the ratio of IVEPR/IVPP is between 3 and EPR are determined according to ISO-1628-1 (2009) and ISO-1628-3 (2010) based on the amount of the xylene-soluble matter (CXS) and xylene-insoluble matter (CXI) measured according to ISO 16152 (2005); 

wherein the first heterophasic propylene copolymer is different from the second heterophasic propylene copolymer;

C) from 0 - 30 wt.%, based on the weight of said composition of an ethylene- 20a-olefin elastomer comprising ethylene and a C3 to C10 a-olefin;

D) from 1 - 30 wt.%, based on the weight of said composition of a talc;

E) from 0 - 10 wt.% based on the weight of said composition of a high-density polyethylene (HDPE);

F) from 0 - 5 wt.%, based on the weight of said composition of an additive.

 
	Marques Ferreira Custodia et al. teach a heterophasic copolymer comprising a matrix phase comprising a propylene polymer and a dispersed phase comprising an ethylene-α-olefin elastomer, wherein the propylene is present in amounts of at least 90% by weight in a preferred embodiment [0016], wherein the propylene polymer has an intrinsic viscosity IVPP and the ethylene- α-olefin elastomer has an intrinsic viscosity IVEPR wherein the ratio of IVEPR/IVPP is 3-7, wherein the copolymer comprises from 8 to 30 wt% of the ethylene- α-olefin elastomer, wherein the ethylene- α-olefin comprises 10 – 55 wt% of ethylene. Marques Ferreira Custodia et al. teach the heterophasic copolymer further comprising inorganic fillers such as talc in amounts of from 1 to about 25 wt% (claims 1, 11 and [0258]). Marques Ferreira Custodia et al. teach a heterophasic propylene copolymer consisting of a propylene based matrix consisting of a propylene homopolymer and/or a propylene copolymer comprising at least 90 wt% of propylene and up to 10 wt% of ethylene and/or at 
	Marques Ferreira Custodia et al. do not teach or fairly suggest the claimed thermoplastic composition, wherein the composition comprises, in particular, a first heterophasic propylene copolymer being different than the second heterophasic propylene copolymer. 
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763